Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Bosch GMBH Robert DE 202010017081, cited by the applicant in the IDS. 
Regarding claim 1, Bosch GMBH Robert discloses a contact device for a stator of an electric machine, 
wherein the contact device has a contact carrier made from an electrically insulating material, an upper side, which can be positioned to face away from the stator, and, at least on the upper side which can be positioned to face away from the stator, electrically conductive connection conductors 5b, 3b for contacting a plurality of coils 11 (figure 5), arranged over the circumference of the stator, via coil conductors 11, wherein the contact device furthermore has feedthrough openings 6, through which the coil conductors of the coils can be guided such that at least one coil conductor can be connected to a connection conductor (as shown in figure 5), wherein the contact carrier has fixing devices at the feedthrough openings, which fixing devices are designed in such a way that at least one coil conductor touches a connection conductor at a contact surface and the coil conductor (as shown in figure 5), at this contact surface, applies a permanent force action to the connection conductor via forces acting perpendicularly to the respective conductor axis, whereby mutually parallel-lying portions of the coil conductor and the connection conductor are pressed against each other at the common contact surface (as shown in figure 5, the slot 6 has a holding part for pressing parallel parts of 11 against 5b). 
Regarding claim 2, Bosch GMBH Robert discloses the contact device according to claim 1, wherein the fixing devices are designed in such a way that these fixing devices arrest the coil conductors with respect to an axial movement, at least in one direction (the fixing devices will arrest the coil conductors with respect to an axial movement, at least in one direction).
Regarding claim 3, Bosch GMBH Robert discloses the contact device according to Claim 1, wherein the fixing device is formed by holding lugs (protruding parts of item 6, as shown in figure 5).
Regarding claim 4, Bosch GMBH Robert discloses the contact device according to Claim 3, wherein a plurality of holding lugs are arranged in at least one feedthrough opening (a plurality holding lug is found bordering two sides of the opening).
Regarding claim 5, Bosch GMBH Robert discloses the contact device according to claim 3, wherein the holding lugs form a form-fitting connection with the coil conductor (as shown in figure 5) . 
Regarding claim 6, Bosch GMBH Robert discloses the contact device according to Claim 3, wherein the holding lugs form a material-fitting connection with the coil conductor (as shown in figure 5, the material has a material-fitting connection). 
Regarding claim 9, Bosch GMBH Robert discloses a stator of an electric machine having a contact device according to Claim 1 (as shown in figure 4).  
Regarding claim 10, Bosch GMBH Robert discloses an electric machine having a stator according to Claim 9 (an electrical machine made with the stator of figure 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch GMBH Robert and Tomizawa et al. (U. S. Patent 9,893,586).
(1) Regarding claim 7, Bosch GMBH Robert discloses the contact device according to claim 1. 
(2) Bosch GMBH Robert does not teach wherein the fixing device is arranged at the output-side end of the feedthrough opening in the insertion direction of the coil conductors.
(3) Tomizawa et al. teaches a closely related fixing device that is arranged at the output-side end of the feedthrough opening in the insertion direction of the coil conductors.  Tomizawa et al. teaches an art recognized form of wire feed through element that the person of ordinary skill would have found obvious to substitute for the form of feedthrough provided by Bosch GMBH Robert.
(4) The contact device by Bosch GMBH Robert may be modified in view of Tomizawa et al. wherein the fixing device is arranged at the output-side end of the feedthrough opening in the insertion direction of the coil conductors.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the person of ordinary skill at the time of the filing of the application would have found it obvious to substitute the holder by Tomizawa et al. for the one by Bosch GMBH Robert, the one by Tomizawa et al. an art recognized equivalent in the art. 
(1) Regarding claim 8, Bosch GMBH Robert discloses the contact device according to Claim 1.
(2) Bosch GMBH Robert does not teach wherein the feedthrough openings taper conically in the insertion direction of the coil conductors.
(3) Tomizawa et al. teaches similar device with feedthrough openings. wherein the feedthrough openings taper conically in the insertion direction of the coil conductors. The person of ordinary skill would have found obvious to substitute for the form of feedthrough provided by Bosch GMBH Robert.
(4) The contact device by Bosch GMBH Robert may be modified wherein the feedthrough openings taper conically in the insertion direction of the coil conductors.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the person of ordinary skill at the time of the filing of the application would have found it obvious to substitute the holder by Tomizawa et al. for the one by Bosch GMBH Robert, the one by Tomizawa et al. an art recognized equivalent in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 29, 2022